Citation Nr: 0808570	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from April 1946 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision.  

The Board remanded the issue to the RO for further 
development in February 2004 and May 2006.  
 
In May 2006, the Board granted the motion of the veteran's 
then-current representative to advance the case on the 
Board's docket.  See 38 C.F.R. § 7107 (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900 (2007).  

The veteran and his wife testified before the undersigned 
Veterans Law Judge in a hearing at the RO in September 2006.  

In December 2006, the Board issued a decision denying the 
claim.  The veteran thereupon appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In January 2008, the Court issued an Order granting a Joint 
Motion of the parties to vacate the Board's decision.  The 
Court remanded the case back to the Board.  

The appeal is hereby being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's Order.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The Court's Order held that in adjudicating the claim VA had 
failed to adequately consider the merits of lay evidence, 
including correspondence by the veteran and the testimony of 
the veteran and his wife, concerning his having chronic skin 
manifestations since his military service.  

The Court noted that VA may not reject a veteran's competent 
lay evidence regarding matters within his or her personal 
knowledge and experienced based solely on the fact that the 
record fails to contain corroborating medical evidence.  See 
Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).   However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet App. 79, 83 (2006).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The VA medical examination in December 2004, on which the 
Board relied, states an opinion that the veteran's current 
skin disorder was not due to exposure to ionizing radiation.  
There is no medical opinion of record regarding a possible 
nexus to military service through any etiology other than 
radiation exposure, such as a chronic disorder having its 
onset during military service.  

The Board is accordingly unable to determine whether the lay 
evidence presented by the veteran is consistent with 
competent medical opinion.  

The RO is directed to afford the veteran another medical 
examination and to thereafter readjudicate the claim in 
compliance with the terms of the Court's order.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Specifically, the RO should advise the veteran 
of the elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required to support entitlement to 
service connection and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  The letter should 
advise the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  The RO should schedule the veteran 
for as VA examination at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examiner should indicate 
in the report that the entire file was 
reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history regarding his skin 
disorder as shown in post-service medical 
records, as well as the veteran's 
subjective assertions regarding his 
history and symptomology.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  
Any current diagnosed disorders of the 
skin should be identified.  

The examiner should state an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more likely) that the 
veteran has a current skin disorder 
related to his military service; i.e. a 
disorder that either had its clinical 
onset during military service or the 
presumptive period and has been 
continuously active thereafter, or else 
became manifest after service or after a 
presumptive period but is nonetheless 
related to disease or other exposure 
during military service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should so indicate.  

3.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



